Citation Nr: 1026276	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung condition, to 
include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and N.R., observer


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 
1968, with service in Vietnam from November 1965 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Waco, Texas 
Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in November 2005.  A transcript 
of that hearing has been associated with the claims file.

In a February 2006 decision, the Board denied the Veteran's 
claim.  The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a November 2007 
Memorandum Decision, the Court vacated the prior Board decision 
and remanded the case for further proceedings.  This case was 
then remanded by the Board in May 2009 for further development.

The issues of service connection for rheumatic disease, a 
dental problem of the molar, a rash on the face and neck, 
photosensitivity, arthritis of the joints, extreme 
fatigue, high blood pressure, anemia and sensitivity to 
the cold in the finger, toes, nose and ears have been 
raised by the record, via a December 2009 statement, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is competent to attest to the cough with blood 
and phlegm symptoms he experienced in service and thereafter, 
however, he is not competent to testify that his cough symptoms 
were related to exposure to herbicides or his currently diagnosed 
hemoptysis and respiratory problems.  

2.  Taken as a whole, the evidence of record demonstrates that 
the Veteran statements of a continuity of cough with blood and 
phlegm symptoms in service and since his active service are not 
credible.  

3.  The probative evidence of record reflects that the Veteran's 
currently diagnosed hemoptysis and respiratory problems did not 
originate in service or for many years thereafter and are not 
related to any incident during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
lung condition, to include as due to exposure to herbicides, are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the May 2003 rating decision, he was 
provided notice of the VCAA in April 2003.  Additional VCAA 
letters were sent in December 2003, June 2006, March 2007 and 
July 2009.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran received additional notice in June 2006, 
pertaining to the downstream disability rating and effective date 
elements of his claims, with subsequent re-adjudication in a May 
2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, an Agent Orange 
examination, a VA examination with addendum opinion and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).




Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).


Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his lung condition is 
related to his active service.  In a November 2005 Travel Board 
hearing, the Veteran testified that his lung condition began 
following service and that his current symptoms of coughing up 
blood and phlegm began during his active duty and has continued 
since then.  He also stated that he handled Agent Orange 
containers in service.  The Veteran testified that a physician he 
saw in Germany, upon returning from Vietnam, stated that he did 
not know whether the Veteran's condition was related to chemical 
exposure or not.  He also reported initially being treated by a 
family physician following active service in 1968.  The Veteran 
testified that current x-rays demonstrated an abnormality, 
although no diagnosis was made.  His current symptoms included 
shortness of breath and coughing up blood and phlegm.

Service treatment reports reflect that the Veteran was treated 
for an upper respiratory infection in December 1965 and was 
diagnosed with bronchitis in February 1967, at which time his 
symptoms included a cough and yellow sputum.  The separation 
examination did not reflect any findings of a lung condition and 
an accompanying chest x-ray was also absent of any lung 
abnormalities.

A November 1984 VA Agent Orange examination did not reflect any 
symptoms or diagnosis of a lung condition, and a VA letter dated 
later that month states that the results of the examination 
showed no abnormalities currently known to be attributable to 
Agent Orange exposure.  

Private medical records from February 1986 to May 1990 reflect 
treatment for an upper respiratory infection and flu symptoms 
which included a cough, but show that the chest is clear, 
including a January 1990 x-ray of the chest.  

Private medical records from May 1991 to September 1992 contain 
no complaints or diagnosis of a lung condition.  In May 1991, 
pursuant to treatment for pain of the back, neck, leg and arm, 
the Veteran reported in his medical history that he had a 
bilateral toe surgery and a neck injury in 1964 and denied any 
other serious illnesses or hospitalizations.  A September 1992 
private x-ray reflected a normal chest examination.  

A February 1998 VA examination report reflects that the heart and 
lungs appear to be clinically normal and a chest x-ray, taken 
pursuant to the VA examination, revealed that the Veteran's lungs 
were clear and no active disease was found.  

Private medical reports from May 2002 to January 2007 reflect 
that the Veteran was diagnosed with several lung conditions 
including: apnea; nonspecific abnormal findings on radiological 
and other examination of the lung field; hemoptysis 
(expectoration of blood or blood stained sputum); primary p and 
secondary q type opacities in the upper, mid and lower lung 
fields with profusion of 1/0; persistent abnormalities in the 
lungs; increased density/consolidation in the right middle lobe, 
possibly due to atelectasis with questionable obstruction of the 
accompanying bronchus; pulmonary hyperinflation; right middle 
lobe pneumonia; persisting infiltrate in the right middle lobe; 
opacification of right middle lobe with volume loss suspected as 
post- pneumonia fibrosis; and axillary/reactive lymphadenopathy 
which may be related to a lung condition.  

A June 2002 private X-ray report reflects primary p and secondary 
q type opacities in the upper, mid, and lower lung fields with a 
profusion of 1/0 (as noted above) and notes that the X-ray showed 
parenchymal abnormalities consistent with pneumoconiosis, but no 
pleural abnormalities consistent with pneumoconiosis and no other 
abnormalities.  This report, however, does not provide a 
diagnosis of a lung condition.  

In an April 2003 statement, the Veteran stated that he began 
having trouble breathing in May 2002, which the Board observes is 
many years after separation from service.

In February 2006 the Veteran complained of a cough with blood, 
with symptoms of cough beginning over three months earlier.  He 
also reported this dated back to his years in the military.

Private medical records from November 2006, October 2009 and 
March 2010 do not reflect any findings of a lung condition.  

In an August 2009 VA examination, the Veteran complained of 
having an occasional shortness of breath, mostly on exertion, a 
cough one to two times a month and some specs of blood with 
phlegm when coughing.  An x-ray of the chest revealed that the 
lung fields were clear, the heart was not enlarged, no pleural 
effusion was present, pulmonary vascularity was normal and there 
were metallic clips at the left apex.  An examination of the 
chest revealed the lungs were clear to auscultation and 
percussion and vesicular sounds in lungs were normal with no 
rales or ronchi noted.  Expansion and inhalation of the lungs was 
normal.   The Veteran was diagnosed with "lupus" as reported by 
the Veteran and hemoptysis which the examiner noted was more 
likely than not associated with treatment of lupus.  

In an October 2009 addendum, the VA examiner concluded, based 
upon a review of the claims file, the examiner opined that the 
Veteran's respiratory problems and lung condition of hemoptysis 
were as likely as not related to his probable diagnosis of lupus, 
made by his private doctors.  The examiner noted that any opinion 
as to the etiology of lupus being related to any exposure of the 
Veteran in Vietnam 44 years later was not found in any medical 
literature and/or textbooks and any other opinion by the examiner 
would be subject to mere speculation.  In his rationale the 
examiner explained that no malignant lung condition, lymphoma or 
other such disease on the Agent Orange list had been found per 
review of the claims file.  The examiner noted that the Veteran's 
care has been provided by private physicians and a specialist 
final diagnosis of lupus was made and was now treated with 
steroids. 

After a review of the record, the Board concludes that 
entitlement to service connection for a lung condition, to 
include as due to exposure to herbicides,  is not warranted as 
the preponderance of the evidence is against the Veteran's claim.  

Initially the Board notes that the presumption of service 
connection for diseases associated with exposure to herbicides 
only applies to those diseases specifically listed in 38 C.F.R. § 
3.309(e).  As the record reflects that the Veteran has not been 
diagnosed with any disease specified under 38 C.F.R. § 3.309(e), 
service connection for a lung condition, is not warranted under 
current VA law for presumptive purposes.  However, this does not 
end the analysis of the Veteran's claim.  It simply means that 
the claim will be adjudicated under the normal evidentiary 
standards for establishing entitlement to service connection.

The Board notes the Veteran was treated in service for an upper 
respiratory infection on one occasion and for bronchitis on one 
occasion, the separation examination did not reflect any findings 
of a lung condition and an accompanying chest x-ray was also 
absent of any lung abnormalities.  In addition, a lung condition 
was not documented initially in the June 2002 x-rays, at which 
time lung abnormalities were noted, however, no diagnosis was 
provided.  This initial documentation occurred approximately 34 
years after his discharge from active duty.  

Moreover, the Board finds that there is no lay or medical 
evidence in the record of a nexus between the Veteran's currently 
diagnosed hemoptysis, diagnosed in the August 2009 VA 
examination, and his active service.  In this regard, the Board 
observes that the August 2009 VA examiner found, both during his 
examination and in the October 2009 addendum, that the Veteran's 
respiratory problems and lung condition of hemoptysis were as 
likely as not related to his probable diagnosis of lupus, made by 
his private doctors and that any opinion as to the etiology of 
lupus being related to any exposure of the Veteran in Vietnam 44 
years later was not found in any medical literature and/or 
textbooks and any other opinion by the examiner would be subject 
to mere speculation.  The examiner also provided an appropriate 
rationale for his conclusions in citing to medical literature and 
textbooks, finding that upon review of the claims file the 
medical evidence of record no malignant lung condition, lymphoma 
or other such disease on the Agent Orange list had been found and 
concluding that the Veteran's care has been provided by private 
physicians with private specialist final diagnosis of lupus.  
Therefore, there is no evidence of record of a lung condition, to 
include hemoptysis during the Veteran's active service and no 
evidence of a nexus between this disability and the Veteran's 
reported chronic coughing up blood and phlegm since his active 
service.  

With respect to the Veteran's reports of coughing up blood and 
phlegm since active service, the Board notes that the Veteran is 
competent to report a continuity of symptomatology, and that 
report can serve to provide the needed evidence of a nexus 
between the current disability and the disease or injury in 
service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  The 
Board must, however, weigh a veteran's reports against the other 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In this case, the Board acknowledges the 
Veteran's statements that he has been coughing up blood and 
phlegm since active service during his military service, however, 
as a lung condition is determined by a medical professional, the 
Veteran is not competent to specify that his coughing up blood 
and phlegm were manifestations of his currently diagnosed lung 
conditions, including hemoptysis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a lay person is not competent to render an 
opinion regarding the diagnosis or etiology of a disease or 
injury; however, a lay witness can provide and "eye-witness" 
account of the visible symptoms).  

While the Veteran's lay statements of record are found to be 
competent, the Board finds that his statements are not credible 
as they are both internally inconsistent and inconsistent with 
the other evidence of record.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  In this regard, the 
Board points out that the Veteran's lay statements of a 
continuity of coughing up blood and phlegm since his active 
service were all made subsequent to the initial documentation of 
a lung problems by a June 2002 x-ray and that the record is 
replete with lay and medical evidence contemporaneous to the 
Veteran's active service and thereafter which does not reflect a 
continuity of symptomatology of coughing up blood and phlegm 
since active service.  

With respect to the Veteran's statements that he had been 
coughing up blood and phlegm since his active service, the 
service medical records do not reflect treatment for such, nor is 
there any record of complaint of coughing up blood and phlegm 
during the Veteran's active service.  In fact, these records show 
that the Veteran was treated only on one occasion for an upper 
respiratory infection and on one occasion for bronchitis with no 
complaints or findings of a cough with blood and phlegm at any 
time throughout the Veteran's active service.  In addition, the 
medical evidence of record, which includes a November 1984 VA 
Agent Orange examination, private medical records from February 
1986 to September 1992 and from May 2002 to March 2010, and VA 
examinations from February 1998 and August 2009, does not reflect 
any findings or complaints of a lung problem until June 2002.  
Moreover, while private medical records from February 1986 to May 
1990 reflect treatment for an upper respiratory infection and flu 
symptoms which included a cough, these records all demonstrate 
that the chest was clear, including a January 1990 x-ray of the 
chest.  In addition, in May 1991, the Veteran reported in his 
medical history that he had a bilateral toe surgery and a neck 
injury in 1964 and denied any other serious illnesses or 
hospitalizations.  Thus, the Veteran's statements of coughing up 
blood and phlegm since his active service are inconsistent with 
the contemporaneous medical evidence of record.  

The Board finds that the Veteran's statements with respect to his 
continuity of coughing up blood and phlegm since his active 
service are also internally inconsistent.  In February 2006, the 
Veteran reported to a private physician that his complaints of 
cough with blood symptoms began three months ago and that this 
dated back to the military, however, in May 1991 he only reported 
a medical history of a bilateral toe surgery and a neck injury in 
1964 and denied any other serious illnesses or hospitalizations.  
Moreover, the Board notes that in April 2003, the Veteran stated 
that he began having trouble breathing in May 2002.  

Therefore, as the Board has pointed out above, the Veteran's lay 
statements that he had been coughing up blood and phlegm since 
his active service lack credibility due to their internal 
inconsistency and inconsistency with the evidence of record, as 
these claims are contradicted by the contemporaneous medical 
evidence of record which reflect no findings or treatment 
coughing up blood and phlegm during the Veteran's active service, 
even at times when he was treated for an upper respiratory 
infection and bronchitis, and no lung problems until June 2002 
and thereafter, approximately 34 years after his discharge from 
active duty.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) 
("in a merits context the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity").  In 
addition, the Veteran's currently diagnosed lung condition of 
hemoptysis was related to his currently diagnosed condition of 
lupus by the August 2009 VA examiner and reaffirmed in his 
October 2009 addendum based upon a review of the claims file and 
an examination of the Veteran.  Despite the medical records 
dating back to November 1984, there are no findings of a lung 
condition until the June 2002 x-rays and no findings of coughing 
up blood and phlegm or history of coughing up blood and phlegm 
dating back to the Veteran's active service until the Veteran's 
testimony in November 2005 and his report to a private physician 
in February 2006.

In this case, as explained above, the credible and probative lay 
and medical evidence does not reflect any findings of a cough 
with blood and phlegm or a lung condition during the Veteran's 
active service or thereafter until approximately 34 years later.  
While the Veteran was treated on one occasion for an upper 
respiratory infection and on one occasion for bronchitis in 
service, no cough associated with blood and phlegm was noted or 
reported at these times and service treatment records do not 
reflect any findings of these symptoms or a reported history of 
such upon separation from active service.  Moreover, while 
private treatment records from February 1986 to May 1990 reflect 
the Veteran was treated for a cough at times, which was 
associated with an upper respiratory infection and flu symptoms, 
examinations of the chest were clear as well a January 1990 x-ray 
of the chest.  Moreover, there is no credible and probative 
evidence of a nexus between the Veteran's active service and his 
currently diagnosed hemoptysis.  As such, the preponderance of 
the evidence is against a finding that the Veteran's current lung 
condition, including his diagnosed hemoptysis, is related to his 
active military service.  Therefore, the claim for service 
connection for a lung condition is denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a lung condition, to 
include as due to exposure to herbicides, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


